Citation Nr: 9935295	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  99-11 540	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the left ankle.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from March 1961 to 
February 1964.  

The current appeal arises from a November 1998 rating action 
of the Huntington, West Virginia, regional office (RO).  In 
that decision, the RO denied service connection for residuals 
of an ankle fracture.  (The statement of the case which was 
subsequently furnished to the veteran in May 1999 as well as 
a substantive appeal which the veteran submitted to the 
agency in the same month clarify that the issue appealed was 
service connection for a left ankle fracture.)  

Further review of the claims folder indicates that the 
veteran has raised the claim of entitlement to service 
connection for post-traumatic stress disorder.  Although the 
RO has undertaken some development of this issue, the agency 
has not yet adjudicated the claim.  The issue of entitlement 
to service connection for post-traumatic stress disorder is 
therefore referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following a November 1998 rating decision by 
which the RO denied service connection for residuals of a 
fracture of the left ankle.  

2.  The veteran subsequently submitted a written withdrawal 
of the appeal of this service connection claim.  


CONCLUSION OF LAW

The Board of Veterans' Appeals (Board) does not have 
jurisdiction to consider a claim of service connection for 
residuals of a fracture of the left ankle.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204.  When an appellant does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d).  

In the present case, the RO, by a November 1998 rating 
action, denied a claim of entitlement to service connection 
for residuals of a fracture of the veteran's left ankle.  In 
the following month, the RO notified the veteran of the 
denial.  Also in December 1998, the RO received from the 
veteran's representative a notice of disagreement with the 
agency's denial.  Subsequently, in May 1999, the RO furnished 
the veteran with a statement of the case regarding this 
service connection issue.  Later in May 1999, the veteran 
submitted a substantive appeal in which he expressed his 
continued disagreement with the RO's denial of service 
connection for residuals of a fracture of his left ankle.  

In November 1999, the RO notified the veteran that his appeal 
was being certified and that his records were being 
transferred to the Board in Washington, D.C.  In a statement 
received at the RO approximately one week later and, 
thereafter, at the Board in December 1999, the veteran 
specifically stated that he wished to withdraw "any and all 
appeals, notice of disagreement with prior VARO on . . . 
[his] claim" but that he desired to proceed with his claim 
of service connection for post-traumatic stress disorder.  He 
asked that his file be returned to the RO for that purpose.  

A complete and thorough review of the claims folder indicates 
that the only issue on appeal is the claim of entitlement to 
service connection for residuals of a fracture of the left 
ankle.  As the veteran himself explained in his November 1999 
statement, the RO has not yet rendered a rating decision on 
the post-traumatic stress disorder claim.  Consequently, as 
the Board has explained in the Introduction portion of this 
decision, the issue of entitlement to service connection for 
post-traumatic stress disorder is being referred to the RO 
for appropriate action.  

Importantly, the veteran expressed in writing his desire to 
withdraw his appeal of the denial of service connection for 
residuals of a fracture of his left ankle.  See 38 C.F.R. 
§ 20.204.  Given the clear message of the veteran's November 
1999 statement, the Board concludes that further action with 
regard to his appeal is not appropriate.  38 U.S.C.A. 
§ 7105(d).


ORDER

The appeal of a denial of entitlement to service connection 
for residuals of a fracture of the left ankle is dismissed.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

